Exhibit 10.10

SALES AGREEMENT




THIS AGREEMENT (the “Sales Agreement”) is made as of April 23, 2008 by and
between Xenacare Holdings, Inc., a Florida corporation having a principal place
of business of 14000 Military Trail, Suite 104, Delray Beach, Florida 33484 on
the one hand (the “Purchaser”), and Pure Laboratories, LLC, a Florida limited
liability company having a principal place of business of 8100 S.W. 81st Drive,
Suite 210, Miami, Florida 33143 (the “Company”), on the other hand.  Unless
otherwise provided, capitalized terms used herein are defined in Article 4
below.

WHEREAS, subject to the terms and conditions set forth herein, Purchaser desires
to acquire the Assets (as defined herein below) of the Company subject to the
terms and conditions of this Sales Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1

PURCHASE OF THE INTELLECTUAL PROPERTY

1.1

Purchase.  At the closing of the transaction contemplated by this Sales
Agreement (the “Closing”), upon the terms and subject to the conditions set
forth in this Sales Agreement, the Company shall issue, sell, assign, transfer
and convey to Purchaser, and Purchaser shall purchase and acquire from the
Company:  (i) all rights in and to the United States Trademark SUN PILL having
U.S. Serial Number 78564955; (ii) all rights in and to the domain name
www.sunpill.com; (iii) all rights in and to the United States Trademark SUN
DEFENSE having U.S. Serial Number 78564985; and the rights to any formulas
related to the trademarks above.

1.2

Purchase Price.  The aggregate purchase  price for the Assets is the greater of
the sum of Two Million Five Hundred Thousand U.S. Dollars ($2,500,000) and/or
Five Percent (5%) of the Gross Sales (defined herein as the Gross wholesale
price of each product unit sold bearing any of the trademarks set forth in
Paragraph 1.1 hereinabove or related to or competitive with any of the Assets
set forth in Paragraph 1.1 hereinabove less returns (the “Consideration”) to be
paid to the Company by the Purchaser in the following manner over a ten (10)
year period on a quarter annum basis (said period to commence immediately upon
complete execution of this Sales Agreement).  The Purchaser shall pay to the
Company the greater of Sixty-Two Thousand Five Hundred U.S. Dollars ($62,500)
per quarter annum and/or Five Percent (5%) of the Gross Sales Price.  The
minimum guarantee for the first 12 months from the signing of this contract





--------------------------------------------------------------------------------

will be One Hundred Fifty Thousand U.S. Dollars ($150,000) and/or 5% of Gross
Sales whichever is greater.

1.3

Time and Place of Closing.  Closing shall take place at the offices of the
Company on the date this Sales Agreement is executed and delivered by the
parties hereto or on such other date as is mutually agreeable to Purchaser and
the Company.  The date of the Closing is herein referred to as the “Closing
Date.”

1.4

Manner of Delivery.  At or immediately after the Closing, the Company shall
deliver to Purchaser the original U.S Trademark Registration Certificates for
U.S. Serial Number 78564955 and U.S. Serial Number 78564985 and any other of the
Assets existing in a physical form.  The Purchaser is responsible for filing the
requisite assignment agreement for said U.S. Serial Number with the United
States Patent and Trademark Office.  The Company agrees to reasonably assist in
the completion of the paperwork required to file said assignment with the United
States Patent and Trademark Office.

ARTICLE 2.

REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY

The Company represents and warrants to Purchaser that:  (a) The Assets are owned
One Hundred Percent (100%) by the Company.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES CONCERNING PURCHASER

3.1

Purchaser represents and warrants to the Company that Purchaser has all
requisite power and authority to execute and deliver this Sales Agreement.

3.2

Knowledge and Experience.  Purchaser is a sophisticated investor with sufficient
knowledge and experience in financial and business matters to be capable of
evaluating the merits, risks and suitability of the purchase of the Assets, and
has evaluated the merits, risks and suitability of such a purchase.  Purchaser
has expertise in, and is not relying on, the Company with respect to the
corporate, tax, legal, regulatory and economic considerations involved in its
purchase of the Assets.  Purchaser is dealing with the Company on a professional
basis and neither the Company nor any of its Affiliates or representatives is
acting as a fiduciary or advisor to Purchaser with respect to this Sales
Agreement or any of the transactions contemplated hereby.

3.3

No Other Representations or Warranties.  No representations or warranties have
been made to Purchaser by the Company or any director, officer, employee, agent
or Affiliate of the Company other than the limited representations of the
Company set forth herein, and Purchaser understands, acknowledges and agrees
that the Company makes no other representations and warranties of any kind or
nature, expressed or implied, all of which are specifically disclaimed by the
Company.  No representations or warranties have been made to Purchaser by the
Company or any director, officer, employee, agent or Affiliate of the Company
other than the limited representations of the Company set forth herein, and the
Purchaser








- 2 -




--------------------------------------------------------------------------------

understands, acknowledges and agrees that the Company makes no other
representations and warranties of any kind or nature, expressed or implied, all
of which are specifically disclaimed by the Company.  Purchaser has been, and
will continue to be, solely responsible for making its own independent appraisal
of and investigation into the Assets in connection with this Sales Agreement and
the transaction contemplated hereby.

ARTICLE 4

DEFINITIONS

4.1

Definitions.  For purposes hereof, the following terms when used herein shall
have the respective meanings set forth below:

“Assets” has the meaning set forth in Paragraph 1.1 hereinabove.

“Closing” has the meaning assigned to such term in Paragraph 1.1.

“Company” means Pure Laboratories, LLC, a Florida limited liability company.

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization
and a Governmental Authority or any department, agency or political subdivision
thereof.

“Purchase Price” has the meaning assigned to such term in Paragraph 1.2.

“Purchaser” means Xenacare Holdings, Inc., a Florida corporation.

ARTICLE 5

SECURITY INTEREST

5.1

The Purchaser hereby grants to the Company a security interest in all of the
Purchaser’s right, title and interest in and to the Assets transferred under
this Sales Agreement (the “Security Interest”).  The Purchaser hereby expressly
authorizes the Company to record this security interest via form UCC-1 and
requests that Commissioner for Trademarks and any other applicable government
officer record this Sales Agreement with this security interest provision.  The
Purchaser shall timely sign all agreements and other paperwork necessary to
effectuate the Security Interest of the Company.  In the event that the Company
exercises the Security Interest at its sole discretion and successfully regains
all right, title and interest in and to the Assets, then the Purchaser shall no
longer be responsible to pay any payments remaining due to Company (pursuant to
Paragraph 1.2 hereinabove) after such date of Company’s successful exercise of
the Security Interest.  Attached hereto as Exhibit “A” and hereby incorporated
by reference as a part of this Agreement are copies of the original U.S.
Trademark Certificates of Registrations for the Assets.

ARTICLE 6

MISCELLANEOUS








- 3 -




--------------------------------------------------------------------------------

6.1

Notices.  All notices, demands and other communications to be given or delivered
under or by reason of the provisions of this Sales Agreement shall be in writing
and shall be deemed to have been given when personally delivered or by overnight
courier to the parties at the following addresses or sent by facsimile, with
confirmation received, to the facsimile numbers below (or at such other address
or facsimile number for a party as shall be specified by like notice):

Notices to the Company:




Pure Laboratories, LLC

8100 S.W. 81st Drive, Suite 210

Miami, Florida 33143




With a courtesy copy to:




Melissa K. Dagodag, Esq.

1139 2e Street, Unit D

Santa Monica, California 90403

Facsimile:  (310) 828-6574




Notices to the Purchaser:




Xenacare Holdings, Inc.

14000 Military Trail, Suite 104

Delray Beach, Florida 33484




With copy to:




Charles Pearlman, ESQ.

Arnstein & Lehr LLP

200 East Los Olas Boulevard

Suite 1700

Fort Lauderdale, Florida 33301

Facsimile:  (954) 713-7700




6.2

Severability.  Any term or provision of this Sales Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.  If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability shall have the power to reduce the scope,
duration or area of the term or provision, to delete specific words or phrases
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Sales
Agreement shall be enforceable as so modified after the expiration of the time
within which the judgment may be appealed.








- 4 -




--------------------------------------------------------------------------------

6.3

No Strict Construction.  The language used in this Sales Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any Person.

6.4

Amendment and Waiver.  Any provision of this Sales Agreement may be amended or
waived only in writing signed by Purchaser and the Company.  No waiver of any
provision hereunder or any breach or default thereof shall extend to or affect
in any way any other provision or prior or subsequent breach or default.

6.5

Complete Agreement.  This Sales Agreement and the documents referred to herein
contain the complete agreement between the parties hereto and supersede any
prior understandings, agreements or representations by or between the parties,
written or oral, which may have related to the subject matter hereof in any way.

6.6

Counterparts.  This Sales Agreement may be executed in multiple counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together shall constitute one and the same instrument.
 Delivery of an executed signature page of this Sales Agreement by facsimile
shall be effective as delivery of a manually executed counterpart hereof

6.7

Survival; Termination of Covenants.  The covenants and agreements of the Company
and Purchaser under this Sales Agreement shall survive in accordance with their
terms.

6.8

Indemnification.  Upon the signature of this Sales Agreement by both parties
hereto, the Purchaser assumes from such date of signature forward all rights and
responsibilities of or relating to the Assets.  From February 9, 2007 onward the
Purchaser hereby agrees to indemnify, defend and hold harmless the Company and
its officers, agents and representatives from and against any and all claims,
liabilities, judgments, penalties, losses, costs, damages and expenses in
connection with or relating to the manufacturing, sale, distribution, marketing
and/or advertising of the products of or relating to the Assets.  Further, upon
the complete execution of this Sales Agreement by both parties hereto the
Purchaser hereby agrees to indemnify, defend and hold harmless the Company and
its officers, agents and representatives from and against any and all claims of
or related to the subject matter of this Sales Agreement including, without
limitation, all attorneys’ fees and expenses asserted against, resulting to, or
imposed upon or incurred by the Company by reason of or resulting from a breach
of any representation or warranty of Purchaser contained in this Sales
Agreement.  For any claims, liabilities, judgments, penalties, losses, costs,
damages and expenses in connection with or relating to the manufacturing, sale,
distribution, marketing and/or advertising of the products of or relating to the
Assets that occurred prior to February 9, 2007 the Company hereby agrees to
indemnify, defend and hold harmless the Purchaser and its officers, agents and
representatives.  Further, upon the complete execution of this Sales Agreement
by both parties hereto the Purchaser hereby agrees to indemnify, defend and hold
harmless the Company and its officers, agents and representatives from and
against any and all claims of or related to the subject matter of this Sales
Agreement including, without limitation, all attorneys’ fees and expenses
asserted against, resulting to, or imposed upon or incurred by the Company by
reason of or resulting from a breach of any representation or warranty of
Purchaser contained in this Sales Agreement.








- 5 -




--------------------------------------------------------------------------------

6.9

Governing Law.  All matters relating to the interpretation, construction,
validity and enforcement of this Sales Agreement shall be governed by and
construed in accordance with the domestic laws of the State of Florida without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Florida or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than the State of Florida.

6.10

Submission to Jurisdiction.  All actions or proceedings arising in connection
with this Sales Agreement may be tried and litigated in the applicable court in
Miami-Dade County in the State of Florida.  Each party hereby waives any right
it may have to assert the doctrine of forum non conveniens or similar doctrine
or to object to venue with respect to any proceeding brought in accordance with
this paragraph, and stipulates that the applicable court in the State of Florida
shall have in personam jurisdiction over each of them for the purpose of
litigating any such dispute, controversy or proceeding.  Each party hereby
authorizes and accepts service of process sufficient for personal jurisdiction
in any action against it as contemplated by this paragraph by registered or
certified mail, return receipt requested, postage prepaid, to its address for
the giving of notices as set forth in the Notices provision hereinabove.
 Nothing herein shall affect the right of any party to serve process in any
other manner permitted by law.

6.11

Descriptive Headings; Interpretation.  The descriptive headings of this Sales
Agreement are inserted for convenience only and do not constitute a part hereof
or define, limit or otherwise affect the meaning of any of the terms or
provisions hereof.  The use of the word “including” in this Sales Agreement
shall be by way of example rather than by limitation and shall be deemed to
include the phrase “including without limitation.”

6.12

Construction of Certain Terms and Phrases.  Unless the context of this Sales
Agreement otherwise requires:  (i) words of any gender include each other
gender; (ii) unless the context requires otherwise, words using the singular or
plural number also include the plural or singular number, respectively; (iii)
the terms “hereof,” “herein,” “hereby” and derivative or similar words refer to
this entire Sales Agreement; and (iv) the terms “Article” or “Section” refer to
the specified Article or Section of this Sales Agreement.  Whenever this Sales
Agreement refers to a number of days, such number shall refer to calendar days
unless business days are specified.

6.13

No Third Party Beneficiaries.  This Sales Agreement shall not confer any rights
or remedies upon any Person other than the parties hereto and their respective
heirs, personal, legal representatives, successors and permitted assigns, and
the Indemnified Parties.

6.14

The Purchaser shall maintain at its own expense until the full amount of the
Consideration set forth in Paragraph 1.2 hereinabove has been paid by the
Purchaser to the Company a product liability insurance policy from a reputable
insurance carrier providing protection of no less than Two Million U.S. Dollars
($2,000,000) per individual claim in broad liability coverage provided further
that said policy will name the Company and its respective partners, employees,
assignees, personal representatives and heirs as additional insureds.

6.15

This Sales Agreement supersedes the License Agreement between the parties hereto
dated February 8, 2007.  The complete execution of this Sales Agreement further
terminates said License Agreement.








- 6 -




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Sales Agreement on the
day and year first above written.

COMPANY:




PURE LABORATORIES, LLC










By:

/s/ Barry  Hechtman

Barry Hechtman, Authorized Signatory













PURCHASER:




XENACARE HOLDINGS, INC.










By:

Frank W. Rizzo

Frank W. Rizzo President











- 7 -


